Citation Nr: 0632697	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  99-16 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints, to include arthritis of the hands.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1992.  She also had prior active service for over one 
year, but exact dates of this additional active duty period 
remain unverified.  Further, she had active duty for training 
(ACDUTRA) from April 27, 1982 to August 4, 1982 and from 
December 12, 1983 to April 7, 1984.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a February 1997 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosed bilateral 
hand disability.

2.  The veteran currently suffers from right shoulder 
bursitis, which is not etiologically related to active 
service.  

3.  The veteran currently suffers from mild osteoarthritis of 
the bilateral knees and arthritis of the first 
metatarsophalangeal joint of the right foot, which were not 
incurred in or aggravated by service, and are not presumed to 
have been incurred during service.   


CONCLUSION OF LAW

The criteria for service connection for arthritis of multiple 
joints, to include arthritis of the hands, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Arthritis may also be service-connected on a presumptive 
basis if it became manifest to a degree of 10 percent within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

The veteran contends that she suffers from arthritis of 
multiple joints, to include her hands, as a result of 
military service in the Persian Gulf.  She reports pain in 
her right wrist, right shoulder, right foot and both hands, 
and indicates that her hands will occasionally lock up. The 
veteran asserts that regardless of whether x-rays show 
evidence or not, she suffers pain.  See January 1992 VA Form 
21-526; November 1993 Notice of Disagreement (NOD); March 
1995 statement in support of claim; July 1999 VA Form 9.  An 
August 1996 statement from the veteran's friend and former 
co-worker, C. Mayhew, indicates that in 1994, the veteran 
occasionally complained of her hands hurting.  

The veteran's service medical records include numerous 
complaints of joint pain, which resulted in varying 
provisional diagnoses.  See October 1991 medical record 
(impression of migratory polyarthralgia related to activity, 
no inflammatory symptoms); May 1992 medical record (diagnosis 
of multiple arthralgic questions); June 1992 health record 
(resolving arthralgia; no evidence of rheumatic disease).  
The service medical records are devoid, however, of a 
definitive diagnosis of arthritis.  See December 1991 medical 
record (symptoms of migratory arthritis; provisional 
diagnosis of polyarthritis; further evaluation needed for 
definite diagnosis; veteran to bring x-rays to next 
orthopedic appointment); January 1992 health record (veteran 
failed to bring x-rays; no diagnosis made); January 1992 
radiographic report (minor uptake in the right sesamoid 
region; otherwise, normal whole body scan).  In addition, the 
veteran denied suffering from arthritis, rheumatism or 
bursitis; bone, joint or other deformity; painful or 
"trick" shoulder or elbow; "trick" or locked knee; and 
foot trouble during a periodic (non-fly) examination.  See 
September 1996 report of medical history.  

Post-service medical records document that the veteran 
continued to complain of joint pain after her discharge.  See 
e.g., March 1992 medical certificate and clinical record from 
VA Medical Center (VAMC) in Pittsburgh (University Drive 
division); November 1993 medical certificate and March 1994 
medical record from VAMC in Atlanta; private medical records 
from Stone Mountain Immediate Medical Care.  

The veteran underwent several VA compensation and pension 
(C&P) examinations in 1992.  Although x-ray results were 
pending, she was diagnosed with arthralgia of the right 
shoulder and right knee; chronic pain of the right foot; and 
numbness of both hands and right foot during a September 1992 
general medical examination.  X-rays of the right knee joint 
and both hands were reviewed during an October 1992 VA joints 
examination and an impression of chronic pain of both hands, 
more on the right side; rule out post-traumatic arthritis of 
the right knee joint and right shoulder, was made.  See 
October 1992 VA C&P joints examination report.  

X-rays taken in August 1995 found both shoulders and knees 
normal.  The veteran's left great toe was also normal, but 
early radiographic manifestations of degenerative joint 
disease affecting the metacarpal phalangeal joint of the 
right great toe were seen.  The veteran was diagnosed with 
bilateral chondromalacia patellae; bilateral hallux valgus; 
mild bicipital tendinitis of shoulders; and arthralgia of 
hand joints with no objective clinical findings to account 
for it.  See August 1995 VA C&P general medical examination 
report.  

VA C&P joints and neurological examinations were conducted 
more recently in March 2006.  No evidence of neurological 
abnormality was found in the veteran's hands during this or 
previous exams.  See neurology physician note.  X-rays of the 
veteran's joints revealed no significant arthritic change or 
dislocation of the right shoulder; no evidence of fracture, 
dislocation, or significant arthritic change in the bilateral 
hands; minimal osteoarthritis involving both medial 
compartments of the bilateral knees; and mild osteoarthritis 
in the first metatarsophalangeal joint, and what appeared to 
be a finding of tarsal coalition in the middle subtalar 
joint, of the right foot.  An impression of right shoulder 
bursitis; mild osteoarthritis of the bilateral knees; 
arthritis of the first metatarsophalangeal joint of the right 
foot; and no diagnosis involving the bilateral hands, was 
made.  The VA examiner indicated that based upon review of 
the claims file, the history provided by the veteran, and the 
physical examination conducted, he could only speculate that 
any of the above ailments were related to military service, 
as there was no objective evidence of a chronic diagnosis 
given to any of these areas while in service.  See VA C&P 
joints examination report.  

The medical evidence of record does not support the claim for 
entitlement to service connection for arthritis of multiple 
joint, to include arthritis of the hands, on either a direct 
or presumptive basis.  Service connection on a presumptive 
basis is not warranted because arthritis of the right knee 
and right shoulder was ruled out, and no arthritis of the 
hands was found, during an October 1992 VA examination.  
Direct service connection for arthritis of the bilateral 
knees and right foot must be denied because although current 
medical evidence shows that the veteran suffers from mild 
osteoarthritis of the bilateral knees and arthritis of the 
first metatarsophalangeal joint in the right foot, the VA 
examiner who conducted the March 2006 examination could not 
provide a definitive etiological relationship between those 
conditions and service.  Direct service connection for 
arthritis of the right shoulder and bilateral hands must also 
be denied, as x-rays taken in March 2006 revealed no 
significant arthritic changes in the right shoulder or 
bilateral hands.  In the absence of evidence that the veteran 
has arthritis in the right shoulder or either hand, service 
connection for those joints is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal originates from a February 1997 rating decision 
that denied service connection for arthritis of multiple 
joints.  It is acknowledged that the veteran was not provided 
with section 5103(a) notice concerning the evaluation of her 
claim until after the issuance of the rating decision that is 
the subject of this appeal.  The claim, however, was filed 
before the current section 5103(a) notice requirement became 
effective in November 2000.  In addition, the issue was 
remanded in June 2005 in order to effect compliance with the 
duties to notify and assist.  

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate her claim; that the RO 
would assist her in obtaining additional information and 
evidence; of the responsibilities on both her part and VA's 
in developing the claim; and of the need to provide any 
evidence in her possession that pertains to the claim.  See 
November 2005 letter.  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  Although VA did 
not provide notice as to the appropriate disability rating or 
effective date of any grant of service connection until the 
April 2006 supplemental statement of the case, the Board 
finds no prejudice to the veteran, as the claim is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, VA and private treatment 
records have been obtained and she was afforded several 
appropriate VA examinations in connection with her claim.  
Furthermore, in April 2006, the veteran indicated that she 
had no other information or evidence to give VA to 
substantiate her claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.

ORDER

Service connection for arthritis of multiple joints, to 
include arthritis of the hands, is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


